Exhibit 10.15

2010 FEDERAL HOME LOAN BANK INDIANAPOLIS

EXECUTIVE INCENTIVE COMPENSATION PLAN (STI)

Approved by Board of Directors January 21, 2010

 

MISSION GOALS

   WEIGHTED
VALUE   MINIMUM
THRESHOLD   2010
TARGET   MAXIMUM

1.

  

PROFITABILITY

           

Potential Dividend over our Cost of Funds(1)

   50%   50 B.P.   100 B.P.   250 B.P.       (35% CRM)      

2.

  

ADVANCES

           

Member Participation(2)

   15%   65.0%   67.0%   70.0%       (11% CRM)         

New, Reactivated or Cross-Sold Members(3)

   10%   8 pts.   14 pts.   20 pts.       (5% CRM)      

3.

  

MORTGAGE PURCHASE PROGRAM

           

MPP Production(4)

   10%   $238 M   $325 M   $750 M       (7% CRM)      

4.

  

COMMUNITY INVESTMENT

           

CIP Advances Originated(5)

   10%   $25 M   $50 M   $100 M       (7% CRM)      

5.

  

CORPORATE RISK MANAGEMENT

           

REPORTING(6)

   5%   Met
Expectations   Fully   Fully       (35% CRM)   for CRM
Reporting/
Monitoring   Proficient   Proficient
and Efficient

 

Page 1



--------------------------------------------------------------------------------

2010 FEDERAL HOME LOAN BANK OF INDIANAPOLIS

EXECUTIVE INCENTIVE COMPENSATION PLAN

Definitions:

 

  (1) Potential Dividend is defined as adjusted net income as a percentage of
average total capital stock. Adjusted net income is adjusted (i) for the effects
of current and prior period prepayments and debt extinguishments, (ii) to
exclude mark to market adjustments and other effects from SFAS 133, (iii) and to
exclude the effects from SFAS 150. Assumes no material change in investment
authority under FHFB’s FMP, regulation, policy, or law.

 

  (2) How advances participation will be measured:

At the end of each month:

 

  •  

Prepare a listing of all members who have a CRS model score above 30 that do not
have a stressed capital ratio below 4% as of the previous quarter end.

 

  •  

Since insurance companies do not have a calculated CRS model score, all
insurance companies would be included as well with the exception of Standard
Life Insurance of Indiana.

 

  •  

A determination would be made as to the number of qualified members who had an
outstanding advance, letter of credit, or line of credit as of month end.

 

  •  

The qualified members utilizing any of the three advance products will be
divided by the total members in the qualifying group for the month to determine
a monthly participation rate.

 

  •  

Each month a new qualifying group and usage will be determined.

 

  •  

At the end of the year, the monthly participation rates will be summed and
divided by 12 to determine the average annual participation rate and compared to
the annual goal.

 

  (3) How to measure new, reactivated or cross-sold members:

 

  •  

A snapshot will be taken at the beginning of each month to determine qualified
members (defined as federally-insured depositories having a CRS model score over
30 and a stressed capital ratio not less than 4% plus insurance company members,
eliminating Standard Life Insurance of Indiana). The 2009 product usage of each
of the 3 credit products will be noted.

 

  •  

Should an additional product category be activated anytime during the
measurement month that was not being utilized by the qualified member at year
end 2009, an additional product usage “point” will be recorded. Once a product
point is earned from a member in any month for a particular product category, it
shall not be earned again during the calendar year.

 

  •  

The total number of product usage points earned each month will be added
together and compared to the 2010 goal.

 

  (4) Mortgage Purchase Program production will be the amount of all MDCs traded
in 2010. Assumes no capital requirement for MPP. It also assumes no material
change in MPP authority under FHFB’s FMP, regulation, policy, or law. If the new
LRA product is not timely approved or the no-action waiver is not extended, or
if new low-income MPP targets are established, the Board will re-visit this
target. When calculating achievement between the minimum threshold and the
performance maximum, no single member can account for more than 25% of
production.

 

  (5) Newly-originated Community Investment Cash Advances, including CIP,
HomeRetain and other qualifying advances and CIP qualified letters of credit,
provided in support of targeted projects as defined in 12 CFR Part 952 and the
FHLBank Act.

  (6) CEO evaluated. This will be based on evaluation of efficiency on the level
of CRM reporting and assessment services provided to the Bank, taking into
account CRM officer’s project deliverables, and both risk and return for its
activities. Efficiency is broader than just meeting budget expectations for CRM
division and entails exhibiting executive vision and creating/maintaining a high
level of cooperation and professionalism with all operating areas of the Bank,
while providing beneficial insight into material risks. The Board will determine
the goal achievement for the CEO.

Plan Terms:

The Board of Directors finds that this incentive compensation balance between
modest profit incentives and product origination, in combination with a
three-year long term incentive compensation plan having equivalent goals, is
reasonable and total executive compensation is supported by market comparables.
Since 1989, the Bank has

 

Page 2



--------------------------------------------------------------------------------

provided incentive compensation based on this balanced deliverable of modest
profitability to reward shareholder investment and to encourage product usage.
This balance is consistent with sound risk management and preservation of the
Bank’s par value of capital stock. The Board finds that payments under this Plan
are consistent with the principles of Federal Housing Finance Agency Advisory
Bulletin 2009-AB-09 (October 27, 2009) and the Board’s objective of meeting
annual and long-term financial performance objectives without taking undue
risks.

By resolution the Board of Directors may reduce or eliminate a payout that is
otherwise earned under this Plan, if the Board finds that a serious, material
safety-soundness problem or a serious, material risk management deficiency
exists at the Bank.

For performance results less than the stated threshold, there is no payout for
that particular goal. For performance results equal to or greater than the
stated threshold and less than the target, the respective payout will be the
threshold achievement percentage plus the interpolated percentage between the
threshold and the respective target for that particular goal. For performance
results equal to or greater than the stated target, the respective payout will
be the target achievement percentage plus the interpolated percentage between
the target and the respective maximum for that particular goal.

The Board of Directors may amend this plan at any time during or after the plan
year for any reason, including without limitation, emergency or any
unanticipated market conditions outside of management’s control. To be eligible
to receive a payment under the plan, the employee must be actively employed on
the date of payment, or be on an approved leave of absence, including FMLA
leave. For new hires added to the plan during the plan year, their payout shall
be pro-rated based on the months worked at the Bank. Employees hired after
October 1 of the plan year are not eligible for the short-term incentive
compensation plan, unless otherwise provided by the Board. In the event a
participant terminates employment during the plan year, he or she will not be
eligible to receive incentive payments under the plan, unless the employee
terminates because of death or disability. In these cases or where the Board
otherwise determines the incentive payment is appropriate, the payment shall be
made on a pro-rata monthly basis earned through the date of termination assuming
a satisfactory or better job performance record up to the date of termination.

The plan in its entirety is discretionary and may be discontinued by the board
of directors at any time. It is not intended to create any vested rights to
employees or their beneficiaries. This plan shall not be considered a contract
and nothing in the plan shall be construed as providing participants any
assurance of continued employment for any definite period of time, nor any
assurance of current or future earnings. This plan shall not, in any manner,
limit the Bank’s right to reduce or terminate compensation and/or employment at
its will, with or without cause.

For 2010, participation is as follows:

 

     Short-Term Incentive Plan  

Eligible Participants**

   Threshold*     Target*     Maximum*  

President-CEO

   30.0 %    50.0 %    70.0 % 

Senior Vice Presidents and First Vice President-Corporate Risk Manager

   20.0 %    30.0 %    40.0 % 

First Vice Presidents

   20.0 %    25.0 %    30.0 % 

The percentage is measured against the employee’s stated annual base salary for
the plan year.

 

* Note for short-term incentive planning purposes, the Threshold performance
benchmark for overall salary and benefits administration should over a ten year
horizon be achieved approximately ten percent (10%) of the time. For
quantifiable objectives, the Target is based generally on budget forecast
objectives, plus a five percent (5%) stretch, and ordinarily should be achieved.
The Maximum represents truly exceptional performance (e.g., budget +15%)
accomplished approximately ten percent (10%) of the time.

** This plan excludes the Internal Audit staff, including the director.

Compensation paid to employees under the plan will be paid to employees no later
than March 15th of the year immediately following the year in which the
compensation is earned, and is not intended to be deferred compensation for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
and/or any Regulations adopted thereunder. Compensation will be paid upon
approval by the Board and after review of the calculations by the external
auditor.

 

Page 3